IN THE SUPREME COURT OF IOWA
                             No. 80 / 03-2034

                       Filed September 22, 2006


STATE OF IOWA,

      Appellee,

vs.

PHILLIP DEAN MCFARLAND,

      Appellant.


      On review from the Iowa Court of Appeals.

      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      Appeal from restitution judgments.     DECISION OF COURT OF

APPEALS VACATED; DISTRICT COURT JUDGMENT AFFIRMED.



      Christopher Kragnes, Sr., of Kragnes, Tingle & Koenig P.C.,

Des Moines, for appellant.



      Thomas J. Miller, Attorney General, and Jean C. Pettinger and

William A. Hill, Assistant Attorneys General, John P. Sarcone, County

Attorney, Steve Foritano and George Karnas, Assistant County Attorneys,

for appellee.
                                      2

LAVORATO, Chief Justice.

      Phillip McFarland appeals from a district court ruling denying all of

his claims as set out in his petition challenging restitution judgments in

three cases, which were combined for hearing. We transferred the case to

the court of appeals, which affirmed in part, reversed in part, and remanded

the case for further proceedings. We granted McFarland’s application for

further review.

      We conclude the court of appeals erred when it apportioned the court

reporter fee of fifteen dollars per day pursuant to Iowa Code section 625.8(2)

(2003) among the three cases, contrary to the district court’s ruling that

such fee is to be taxed as to each case. Accordingly, we vacate the court of

appeals decision and affirm the district court judgment.

      I. Background Facts and Proceedings.

      McFarland was sentenced to a fifteen-year prison sentence for

convictions in three separate criminal cases: SR 111588 (conspiracy to

commit second-degree burglary, assault causing bodily injury, and false

imprisonment), FE 111646 (second-degree burglary), and FE 111876 (two

counts of impersonating a public official and two counts of false

imprisonment). Sentencing orders in those cases required McFarland to
pay court-appointed attorney fees to the extent he was reasonably able to do

so and court costs. Because the amounts of restitution were not available,

the sentencing orders stated that supplemental orders would follow.

      Supplemental orders were entered in each case detailing the amount

of attorney fees and court costs McFarland was required to pay. The clerk

of district court sent the supplemental restitution orders to the Iowa

Department of Corrections but neglected to send copies of the orders

directly to McFarland. The department then prepared plans of restitution in

each case and provided the plans to McFarland. When McFarland received
                                       3

the plans from the department, he requested copies of the supplemental

restitution orders from the clerk of the district court. The clerk refused to

provide such copies based on the mistaken belief that the department

would provide copies of the orders to McFarland. McFarland then requested

the copies from the department for which he had to pay the department

copying charges of $3.82.

      On May 7, 2003, McFarland filed a “petition to strike or modify

restitution plan” in the district court, challenging the plans on a number of

grounds. Following two hearings, the district court rejected all but one of

McFarland’s challenges. One of those rejected challenges was to the clerk’s

taxation of court reporter fees to McFarland. Iowa Code section 625.8(2)

provides that the “clerk of the district court shall tax as a court cost a fee of

fifteen dollars per day for the services of a court reporter.” McFarland

contended that section 625.8(2) authorizes only one fee to be taxed per day

and that the fifteen-dollar fee should have been apportioned among the

three cases.

      McFarland appealed, raising numerous issues. We transferred the

case to the court of appeals, which affirmed the district court ruling in all

respects except one. The court concluded the clerk should have taxed only
one court reporter fee for a single hearing and that fee should have been

taxed proportionately to each case combined for that hearing. The court

reversed the district court ruling on this issue and remanded the case with

instructions that the court costs be taxed in accordance with its opinion.

The court of appeals did not address McFarland’s contention that the clerk

of court should be ordered to reimburse him $3.82 that he had to pay the

department to obtain copies of the supplemental restitution orders.
                                       4

      McFarland filed an application for further review, which we granted.

      Because we conclude the court of appeals was correct with respect to

the issues upon which it affirmed, we do not address those issues. We will

restrict our discussion to the court-reporter-fee issue and the claim for

reimbursement. See Anderson v. State, 692 N.W.2d 360, 363 (Iowa 2005)

(holding that this court on further review can review any or all of the issues

raised on appeal).

      II. Court Reporter Fee.

      As noted, Iowa Code section 625.8(2) provides that “[t]he clerk of the

district court shall tax as a court cost a fee of fifteen dollars per day for the

services of a court reporter.” In State v. Basinger, 721 N.W.2d 783 (Iowa

2006), we confirmed our long-standing rule that court costs are not

apportioned in criminal cases. Basinger, 721 N.W.2d at 786. In applying

section 625.8(2), we adopted the rule that costs are to be taxed “by the case,

that is, one fee for each case.” Id. In Basinger, a multidefendant trial, we

concluded that each defendant was properly taxed a court reporter fee of

fifteen dollars per day. Id. at 787.

      Applying the one-fee-for-each-case rule here, we conclude, contrary to

the court of appeals decision, that the district court was correct in holding
that the clerk of district court properly taxed a court reporter fee of fifteen

dollars per day for each case. McFarland had to present evidence specific to

each case for which a court reporter was used whether the case was heard

separately or in a combined hearing.         Thus, contrary to McFarland’s

contention, the clerk’s taxation of costs did not constitute double billing.

See Basinger, 721 N.W.2d at 786-87 (“The rule makes sense because each

defendant here had a case file with a separate case number and each had a

case presented to the jury for which a court reporter was used. It was

necessary for the prosecution to present evidence specific to each defendant
                                     5

to prove the charge against each defendant. Viewed in this manner, the

rule also eliminates the defendants’ objection that the clerk here was trying

to recover multiple times for the same costs.”).

      III. Claim For Reimbursement.

      Although the court of appeals did not address this issue, the district

court did. The district court had it right when it declined to address the

issue whether the clerk of court would be liable to McFarland for the

copying charges because the clerk is not a party to this action.

      IV. Disposition.

      In sum, we conclude the court of appeals erred in apportioning the

court reporter fee among McFarland’s three cases. Accordingly, we vacate

the court of appeals decision and affirm the district court judgment.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.